PER CURIAM:
Brandon Roberts appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion for relief from the district court’s judgment dismissing his 42 U.S.C. § 1983 (2012) complaint. We have re*250viewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roberts v. McKenzie, No. 8:12-cv-02474-DKC (D.Md. Aug. 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.